 

 

 

|. THE UNITED STATES DISTRICT COURT ed
 SOWTHERNDISTRICTOPNEW YORK

- _SHANCHUN YU AND RUILI IN| ve a oo

» Judge: Hon, Jesse M. Furman

‘ oe et ;
: _PIGUOHTAOYUD INC. dibfa DIGUO EDU,étal, © «SS SOINT-LETTER
- Detentianis. ae on i

ke

 

 

J dge’ s Order, Plaintifts submitted: “exhibits as-attachments to a

£ ‘unmian ona mg communication between Plaintiffs’ attormey,
- witriess, and Defendants of the case. o

| Co
2. On. March 29, 2019 coritinhied ta. ‘email. Plaintiffs’ eaitnsél’s email stating “A ttomey
- Kelvin, please bave a inoral’ bottom. line. If you: continue’ to. iflogically. defame our
, company, we wilkask the New ‘York Bar: Association to > take necessary legal measures
against your behavior to protect the rights er our" pompany y” [Attachment i.

  

  
 
 

: Wherefore, Plaintiffs ssgaest Judge Potingti euiter an order for Defendants to ‘cease such:
aeons and saforte ¢ on anc 8 if, such: actions continue. .

 
 
 
 
 
 

trial sesisaes on March 19, 2019,
miey, which resulted. in the delay of

S.. Defendants ‘counsel was notified. by. Plaintiffs’ counsel regarding the harassment, death

ooo! Plaintiffs” counsel

threats, and. othet miscellanéous communication lefendants shad’ with | Plaintiff and

  
 

“6, ‘Defendants’ counsel. coritagted. Defendants and J requested such actions ‘be stopped

 

8. Defendants requested addi

 

 

 

 

- immediately: Defendants | counsel’ “contacted. “his

lent. ‘mumerous “times, but
a communication was only sugeessful less. than’ half, of the time. os

 

7. After finally teaching. the Defendant after the: presi conference, Defendants intend to
o continue to defend this action. os

     

sn: time, and disonssions 6 regarding the. possible need of aoe

, disvovery: extension was ‘being discaseed between both parties: attorneys.
Case 1:18-cv-07303-JMF-OTW Document 36° Filed 03/29/19 Page 2 of 3

9. Plaintiffs: have. now: feceived: information ‘that Defendants do. not, need. an-extension: for
discovery ‘and can subsequently propose a. brief fing: schedule for the. anticipated Motion.
for: ‘Summary: Judgment.

. 10, Defendants. published an. Official Declaratory Statement: on social. media stating’ that a
-jadgment was. entered. afier the initial pre-trial conférence. against the Plaintiffs.. This.
staternent was published: on WeChat, a social media ‘platforini used by all Chinese people.
globally atid. was shared thousands’ of times. . This led to. thany of Plaintiffs’ friends,
. fartilies, and others believe -that Plaintifiy were expelled for academic dishonesty
unrelated to Diguojiaoye., Ine whatsoever and led to.theiz alma mater to disassociate with:

them an

 

 

AL Plaintiffs shall file a Motion for Summary Judgment. 16 later, than thirty (30) days after
_ discovery, on April 26, 2019. Said Motion shall be based « on defamation claim submitted
inthe Second Amended Complaint,

   

 

 

 

- 42..No answer-was filed by. Defendants’ ‘counsél to the Secoitd Amended Complaint

: 13, Defendants shall have 21. days upon. service: ‘to submit an. Opposition, to. Mesin for
Summary Judgment, : . co J

 14.Due to. technical difficulties, Document #34 could not. be viewed: -tahoat ECR:
Therefore, Judge’ s Order could tiot be read. Counsel for both parties relied.én. the Docket
“Text displayed. through email notification, which failed: to: show: the: Orde for joint letter
to be submitted March, 26, 2019- {Attachment 21

oO of

15. Furthermore,. a join: letter could. not be submitted due. to: discussigns about discovery
extension, which. delayed:a. proposition: of: setback briefing schedigle for the snapipated
» Motion for ‘Sommary. Judgment. —

  

Dated: March 29, 2019

Flushing, NY ee os ne Loe aon
De nn ‘King L.Wu & Associates, P.C.

" Attomey. for Plaintiffs

 

  

Hines. & Associates, P.C.

 

 
    
 

age’3 of

   

‘Case 1:18-cv-07303

  

JMF-OTW Document 36 Filed 03/29/19 "P

mays Attorney for Defendants -

 
